DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Acknowledgment is made of the amendment filed on 7/25/2021 which amended claims 1, 3-8, 11-15, and 17. Claims 1-20 are currently pending.  


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/25/2021 has been entered.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance.
Regarding claims 1 and 7, the prior art of record, either alone or in combination, fails to teach or render obvious the first facet mirror comprising a plurality of first facet elements arranged in a grid, a shielding element, disposed on the first facet mirror, the shielding element comprising a first adjustable shielding element installed on a central region of the first facet mirror and at least one second adjustable shielding element installed on a periphery region of the first facet mirror, the central region being surrounded by the periphery region, the at least one second adjustable shielding element comprising a first periphery adjustable shielding element and a second periphery adjustable shielding element, a first group of first facet elements among the plurality of first facet elements being surrounded by the first adjustable shielding element and the first periphery adjustable shielding element, and a second group of first facet elements among the plurality of first facet elements being surrounded by the first adjustable shielding element and the second periphery adjustable shielding element. These limitations in combination with the other limitations of claims 1 and 7 render the claims non-obvious over the prior art of record.
Regarding claim 15, the prior art of record, either alone or in combination, fails to teach or render obvious the first facet mirror comprises a shielding element disposed thereon, the shielding element comprises at least one first adjustable shielding element installed on a central region of the first facet mirror and at least one second adjustable shielding element installed on a periphery region of the first facet mirror, the central region is surrounded by the periphery region, the at least one second adjustable shielding element comprises a first periphery adjustable shielding element and a second periphery adjustable shielding element, a first group of first facet elements among the 
The dependent claims are likewise allowable by virtue of their dependency upon an allowable independent claim as stated above.
Replogle et al. (US Patent No. 6,225,027) discloses adjusting illumination of mirrors in an EUV lithography system using vignetting or trimming masks (Figs. 1, 5, 7, 9, and 12-14, col. 7, line 66-col. 8, line 6, col. 10, lines 53-67, col. 11, lines 1-12, col. 13, lines 36-60), but Replogle does not teach or render obvious that the vignetting masks are adjustable and therefore does not describe or render obvious a shielding element, disposed on the first facet mirror, the shielding element comprising a first adjustable shielding element installed on a central region of the first facet mirror and at least one second adjustable shielding element installed on a periphery region of the first facet mirror, the central region being surrounded by the periphery region, the at least one second adjustable shielding element comprising a first periphery adjustable shielding element and a second periphery adjustable shielding element, a first group of first facet elements among the plurality of first facet elements being surrounded by the first adjustable shielding element and the first periphery adjustable shielding element, and a second group of first facet elements among the plurality of first facet elements being surrounded by the first adjustable shielding element and the second periphery adjustable shielding element.
Fiolka et al. (US PGPub 2011/0063598) discloses a pupil facet mirror with magnetic surface portions (Fig. 38, para. [0307], magnetic surface portions 104) that permit attachment of separate stops to shield illumination pupil facets by placing the stops using a movable attachment device (Figs. 33 and 38, paras. [0295], [0307], [0308], movable attachment device 93 places the stops 105 to shield pupil facets 27k), but Fiolka does not teach or suggest a shielding element, disposed on the first facet mirror, the shielding element comprising a first adjustable shielding element installed on a central region of the first facet mirror and at least one second adjustable shielding element installed on a periphery region of the first facet mirror, the central region being surrounded by the periphery region, the at least one second adjustable shielding element comprising a first periphery adjustable shielding element and a second periphery adjustable shielding element, a first group of first facet elements among the plurality of first facet elements being surrounded by the first adjustable shielding element and the first periphery adjustable shielding element, and a second group of first facet elements among the plurality of first facet elements being surrounded by the first adjustable shielding element and the second periphery adjustable shielding element.
Warm et al. (US PGPub 2008/0212059, Warm hereinafter) discloses an illuminator (Figs. 1, 5-8), comprising: a first facet mirror, receiving and reflecting an exposure radiation, the first facet mirror comprising a plurality of first facet elements arranged in a grid, and the plurality of first facet elements reflecting the exposure radiation (Figs. 1, 8, paras. [0056]-[0061], field facet mirror 13 includes multiple groups of individual facets 15. The facets 15 are arranged in columns and rows and are reflective mirrors); an adjustable shielding element, disposed on the first facet mirror, the adjustable shielding element adjusting intensity uniformity of the exposure radiation reflected by the first facet mirror, the adjustable shielding element comprising at least one adjustable shielding element installed on a periphery of the first facet mirror (Figs. 1 and 8, paras. [0057]-[0060], [0097], [0102]-[0103], [0105], the field-distribution diaphragm device 16 adjoins the reflecting surface of the field facet mirror 13 and adjusts the uniformity of illumination reflected from the field facet mirror 13 using multiple individual diaphragm bodies 60 arranged around the periphery of the mirror); and a second facet mirror, receiving and reflecting the exposure radiation reflected by the plurality of first facet elements of the first facet mirror (Figs. 1, 7, paras. [0060]-[0061], pupil facet mirror 18 reflects EUV radiation reflected from the field facet mirror 13). Warm does not describe at least one first adjustable shielding element installed on a central region and the at least one first adjustable shielding element dividing the plurality of first facet elements into two groups of first facet elements, and thus Warm does not teach or render obvious a shielding element, disposed on the first facet mirror, the shielding element comprising a first adjustable shielding element installed on a central region of the first facet mirror and at least one second adjustable shielding element installed on a periphery region of the first facet mirror, the central region being surrounded by the periphery region, the at least one second adjustable shielding element comprising a first periphery adjustable shielding element and a second periphery adjustable shielding element, a first group of first facet elements among the plurality of first facet elements being surrounded by the first adjustable shielding element and the first periphery adjustable shielding element, and a second group of first facet elements among the plurality of first facet elements being surrounded by the first adjustable shielding element and the second periphery adjustable shielding element.
Dierichs et al. (US PGPub 2005/0270513, Dierichs hereinafter) discloses an adjustable shielding element, disposed on the first facet mirror, the adjustable shielding element adjusting intensity uniformity of the exposure radiation reflected by the first facet mirror, the adjustable shielding element comprising at least one first adjustable shielding element installed on a central region (Fig. 12A, 15-17, paras. [0080], [0081], [0086], [0087], blade mirrors BM can be moved to cover the central field facets 13i of the field facet mirror to change the illumination uniformity) and at least one second adjustable shielding element installed on a periphery region of the first facet mirror (Fig. 12A, 15-17, paras. [0080], [0081], [0086], [0087], blade mirrors BM can be moved to cover the peripheral facets 13i of the field facet mirror), and the at least one first adjustable shielding element dividing the plurality of first facet elements into two groups of first facet elements (Figs. 12A, 15-17, paras. [0080], [0081], [0086], [0087], each of the field facets 13i of field facet mirror 13 includes a blade mirror BM, including the periphery field facets 13i, and the blade mirror BM cover the central field facets 13 divide the facets into two groups on either side of the blade mirror in the example of Fig. 12A), but Dierichs does not teach or render obvious a shielding element, disposed on the first facet mirror, the shielding element comprising a first adjustable shielding element installed on a central region of the first facet mirror and at least one second adjustable shielding element installed on a periphery region of the first facet mirror, the central region being surrounded by the periphery region, the at least one second adjustable shielding element comprising a first periphery adjustable shielding element and a second periphery adjustable shielding element, a first group of first facet elements among the plurality of first facet elements being surrounded by the first adjustable shielding element and the first periphery adjustable shielding element, and a second group of first facet elements among the plurality of first facet elements being surrounded by the first adjustable shielding element and the second periphery adjustable shielding element.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA A. RIDDLE whose telephone number is (571)270-7538. The examiner can normally be reached M-Th 6:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571)272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA A RIDDLE/Primary Examiner, Art Unit 2882